TAJNÍZER, J.,
concurring.
I concur based upon the unambiguous words of ORS 109.316 and the explicit holdings of McClesky v. Welfare Comm., 4 Or App 308, 477 P2d 235 (1970), rev den (1971), and State ex rel Juv. Dept. v. Kenneth M., 27 Or App 185, 555 P2d 933, rev den (1976). This case and the prior termination case illustrate the human damage that can result when lawyers rush to reach lofty constitutional principles without first doing the mundane analytical work necessary for choice of proper forum and procedure. We may infer that the hopes of the grandparents have been twice raised and dashed, and that the children, whose adoption should have been accomplished long ago, are still in limbo. Time taken to turn the wheels of justice works against these children. It is to their interest that this matter either be terminated or be raised in a manner which will allow its correct and speedy resolution, if there is such a manner.